DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “relating to” in claim 18 is a relative term which renders the claim indefinite.  The term “relating to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim fails to recite or indicate how is the “time-varying signal” actually relates to “the operation of the wind turbine”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/150447 A1 to Miranda et al. 
Miranda et al. clearly teaches a method for the control of a multi-rotor wind turbine system using a central controller (21) to calculate local control objectives, comprising: 
a wind turbine system (1), the wind turbine system comprising: 
a plurality of wind turbine modules (2) mounted to a common support structure (3, 4, 5); 
where each of the wind turbine modules comprises a rotor (9), a power generation system (22 & 25) driven by the rotor, and a rotor blade pitch adjustment system (27) for pitching rotor blades; 
the method comprises comprising the steps of:
obtaining a parameter (signal from sensor 37A-37D in Figure 3) for each of the wind turbine modules, where each parameter relates to the operation of the wind turbine module for which the parameter is obtained; 
determining a comparison parameter (set-point 32 in Figure 3) based on at least one of the parameters; 
comparing (at 38 in Figure 3) one of the parameters obtained for one of the wind turbine modules with the comparison parameter; and 

With regards to claim 2, Miranda et al. discloses: 
determining the comparison parameter based on all parameters determined for all wind turbine modules. 
With regards to claim 3, Miranda et al. discloses: 
determining the comparison parameter based on a part of all parameters. 
With regards to claim 4, Miranda et al. discloses: 
determining the comparison parameter based on a part of all parameters, which excludes the one parameter being compared with the comparison parameter. 
With regards to claim 5, Miranda et al. discloses: 
determining the comparison parameter based on at least one parameter, which at least one parameter is different from the one parameter being compared with the comparison parameter. 
With regards to claim 6, Miranda et al. discloses: 
determining the comparison parameter as a function of at least one of the parameters. 
With regards to claim 7, Miranda et al. discloses: 
determining the parameter dependent on a wind speed for the respective wind turbine module so as to compensate the parameters of the wind turbine modules mounted at different heights for a dependency on different wind speeds at the different heights. 
With regards to claim 8, Miranda et al. discloses: 

With regards to claim 9, Miranda et al. discloses: 
each parameter being determined dependent on a power production of the wind turbine module for which the parameter is obtained. 
With regards to claim 10, Miranda et al. discloses: 
obtaining wind speeds used for controlling the wind turbine modules mounted at the same or substantially the same height. 
With regards to claim 11, Miranda et al. discloses: 
obtaining pitch positions of the blades of at least two of wind turbine modules. 
With regards to claim 12, Miranda et al. discloses: 
each parameter being determined dependent on a pitch activity of the blades of the wind turbine module for which the parameter is obtained. 
With regards to claim 13, Miranda et al. discloses: 
performing a pitch test for at least two of the wind turbine modules, where the pitch test comprises determining a difference between an applied pitch reference and a measured pitch position of the blades for each of the at least two of the wind turbine modules. 
With regards to claim 14, Miranda et al. discloses: 
applying in-phase oscillating pitch references to at least two of the wind turbine modules mounted at the same or substantially the same height. 
With regards to claim 15, Miranda et al. discloses: 

With regards to claim 16, Miranda et al. discloses: 
each parameter being determined dependent on a blade load of the blades of the wind turbine module for which the parameter is obtained, or dependent on a generator speed of the wind turbine module for which the parameter is obtained. 
With regards to claim 17, Miranda et al. discloses: 
each parameter being determined dependent on a number of alarms generated by the wind turbine module for which the parameter is obtained. 
With regards to claim 18, Miranda et al. discloses: 
obtaining a time-varying signal relating to the operation of the wind turbine for each of the turbine modules; and 
obtaining the parameter for each of the wind turbine modules based on its respective time-varying signal contained within a time-window containing the most recent part of the time-varying signal. 
With regards to claim 19, Miranda et al. discloses: 
the time-window having a length of at most one hour. 
With regards to claim 22, Miranda et al. discloses: 
a plurality of wind turbine modules (2) mounted to a common support structure (3, 4, 5), where each of the wind turbine modules comprises: 
a rotor (9); 
a power generation system (22 & 25) driven by the rotor; and 
a rotor blade pitch adjustment system (27) for pitching rotor blades; and 
a monitoring system configured to perform an operation, comprising the steps of: 

determining a comparison parameter (set-point 32 in Figure 3) based on at least one of the parameters; 
comparing (at 38 in Figure 3) one of the parameters obtained for one of the wind turbine modules with the comparison parameter; and 
invoking a performance action (feedback loop of Figure 7) dependent on a result of the comparison. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571)272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        March 12, 2021